DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. [U.S. Patent No. 8723629 B1].
Regarding claim 1, Liu discloses a coil component (e.g., 1, column 3, lines 5-10, Fig. 2A-2C), comprising:
a core (e.g., 2, Fig. 2A) containing a plurality of soft magnetic metal particles (Paragraph 0028);
a winding wire (e.g., 3, Fig. 2B) wound on the core; and 

wherein the sheathing body 4 has a magnetic permeability of more than 30 (e.g., 14.5-47.98, column 10, lines 23-25),
wherein the core has a relative magnetic permeability of 60 (column 10, lines 23-25, Table 12).
(Relative magnetic permeability is the ratio of magnetic permeability of the material to the magnetic permeability of air. Therefore, magnetic permeability value being used in the prior art is proportionally of similar value with relative magnetic permeability.)
Regarding claim 2, Liu discloses the core 2 has a magnetic permeability of 30 or more (e.g., 60, column 10, lines 23-25, Table 12).
Regarding claim 4, Liu discloses the sheathing body 4 has a magnetic permeability of 50 or less (e.g., 14.5-47.98, column 10, lines 23-25).
Regarding claim 5, Liu discloses core (e.g., 2, column 3, lines 24-35), contains a conjugate composed of adjacent ones of the plurality of soft magnetic metal particles (Fe-Si-Al alloy), the adjacent ones being conjugated to each other.
Regarding claim 10, Liu discloses the sheathing body 4 is made of a composite resin (column 6, lines 29-40) material containing a plurality of magnetic particles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liao et al. [U.S. Pub. No. 2009/0231077 A1].
Regarding claim 6, Liu discloses the instant claimed invention discussed above except for the core contains a resin, and the plurality of soft magnetic metal particles are contained in the resin.
Liao discloses core (e.g., 222, Paragraph 0028), contains a resin, and the plurality of soft magnetic metal particles (Fe-Cr-Si) are contained in the resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use soft magnetic particles contained in resin for the core as taught by Liao to the core of Liu to provide magnetic device with magnetic properties which can be adjusted easily and decrease the cost of manufacturing.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liao as applied to claim 6 above, and further in view of Sakamoto et al. [U.S. Patent No. 9818534].
Regarding claim 7, Liu in view of Liao discloses the instant claimed invention discussed above except for a content of the plurality of soft magnetic metal particles in the core is 50 wt% to 95 wt%.
Sakamoto discloses a content of the plurality of soft magnetic metal particles (Fe-Cr-Si) in core (e.g., 62, Fig. 5) is 50 wt% to 95 wt% (column 9, lines 30-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a content of soft magnetic metal particles in the core 50 wt% to 95 wt% as taught by Sakamoto to the inductive structure of Liu in view of Liao to provide the inductive device with a good magnetic permeability and higher current saturation.
Regarding claim 8, Liu in view of Liao discloses the instant claimed invention discussed above except for the plurality of soft magnetic metal particles include Fe particles, and a content of the Fe particles in the core is 50 wt% to 95 wt%.
Sakamoto discloses a content of the plurality of soft magnetic metal particles include iron particles (Fe-Cr-Si) and the Fe content in core (e.g., 62, Fig. 5) is 50 wt% to 95 wt% (column 9, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a content of soft magnetic metal 
Regarding claim 9, Liu in view of Liao discloses the instant claimed invention discussed above except for the plurality of soft magnetic metal particles include Fe particles, and a content of the Fe particles in the core is 55 wt% to 85 wt%.
Sakamoto discloses a content of the plurality of soft magnetic metal particles include iron particles (Fe-Cr-Si) and the Fe content in core (e.g., 62, Fig. 5) is 50 wt% to 85 wt% (column 9, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a content of soft magnetic metal particles include Fe in the core and is about 50 wt% to 85 wt% as taught by Sakamoto to the inductive structure of Liu in view of Liao to provide the inductive device with an increased inductance and higher current saturation at a reduced electromagnetic interference.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-10 have been considered but are moot because of the new ground of rejection.
The Applicant has amended claim 1 to recite “…sheathing body has a relative magnetic permeability of more than 30…”.
Regarding claim 1, Liu discloses a coil component (e.g., 1, column 3, lines 5-10, Fig. 2A-2C), comprising: a core (e.g., 2, Fig. 2A) containing a plurality of soft magnetic 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837